DETAILED ACTION
Election/Restrictions
Claims 6-8, 12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/6/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenyon 8,636,479.
 Kenyon discloses, regarding claim 1, a pump assembly, comprising: a centrifugal pump (see impeller 650); an electric motor 640 mechanically coupled by a drive shaft 680 to the centrifugal pump, wherein the electric motor 640 comprises a stator 644 and a rotor 642; a bearing 600, wherein the bearing 600 is disposed inside the electric motor 640 (clearly shown in Fig. 7-3); and a magnetic shield 607 disposed in the electric motor 640 between the bearing 600 and the rotor 642 and stator 644 (see col. 14, lines 14-21).

Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard 2,568,548.
 Howard discloses, regarding claim 1, an electronic submersible pump assembly, comprising: a centrifugal pump 7; an electric motor (within 10; see 1, 2) mechanically coupled by a drive shaft 5 to the centrifugal pump 7, wherein the electric motor (10) comprises a stator 2  and a rotor 1; a bearing 24/25, wherein the bearing 24/25 is disposed inside the electric motor (clearly shown in Figs. 1A-1B); and a magnetic shield 22 (housing element 17 can be constructed from nickel cast iron; see col. 7, lines 48-52, as well as claim 7) disposed in the electric motor (10) between the bearing 24/25 and the rotor 1 and stator 2 (see col. 14, lines 14-21).

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner 6,255,752.
Werner discloses, regarding claim 10, a method of stabilizing in an electric submersible pump (ESP) assembly (see col. 5, lines 6-13), comprising: providing electric power to an electric motor 38 of an ESP assembly disposed in a wellbore; stabilizing the electric motor 38 by exerting magnetic force on the electric motor 38 (via bearing 20); and shielding a magnetic field associated with the stabilizing magnetic force (20) from a magnetic field produced by the electric motor 38 (the magnetic field from 20 is “shielded” from the motor 38 by the housing of the impeller stages 18); Re claim 11, wherein the magnetic force stabilizes the electric motor radially (bearing 20 is a radial bearing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kenyon 8,636,479.
Kenyon discloses the general conditions of the claimed invention except for the explicit disclosure of the electromagnetic shield comprising electric metal having a relative magnetic permeability in the range of 40,000 to 300,000. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges). Furthermore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to construct the shield using a metal with these properties because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)) (see MPEP 2144.07 - Art Recognized Suitability for an Intended Purpose).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Howard 2,568,548.
Howard discloses the general conditions of the claimed invention except for the explicit disclosure of the electromagnetic shield comprising electric metal having a relative magnetic permeability in the range of 40,000 to 300,000. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly with these parameters since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges). Furthermore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to construct the shield using a metal with these properties because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)) (see MPEP 2144.07 - Art Recognized Suitability for an Intended Purpose).

Allowable Subject Matter
Claims 13-14 and 16-20 are allowed.
It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is the electric motor being stabilized at least in part by at least one hybrid magnetic bearing disposed inside the electric motor, and a magnetic field produced by the at least one hybrid magnetic bearing is shielded from a magnetic field produced by the electric motor. These limitations, in combination with providing mechanical torque by the electric motor to a centrifugal pump of the ESP assembly, and lifting a fluid in a wellbore by the centrifugal pump, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746